DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description  
reference characters 908, 920, and 924 are present in FIG. 9, however, they are not present in the specification;
further regarding reference character 908 paragraph [0159] describes using FFT to convert time-window data set 906, however, FIG. 9 shows using FFT to convert filtered samples 908;  and
regarding reference character 902 paragraph [0173] describes WebVTT caption 902, however, reference character 902 is media data, thus, in paragraph [0173] WebVTT caption 902 should be changed to WebVTT caption 920.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In each of claims 5 and 15 in the claimed “detecting amplitude peaks based on threshold analysis of the analog signal waveform” is unclear as to whether the claimed “analog signal waveform” is the filtered analog signal waveform signal or is the initial before filtering analog waveform signal waveform.  Dependent claims 6, 7, and 16 inherit and do not correct this indefinite issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homma et al., US Patent Application Publication No. 20150006174, hereinafter Homma.
	Claim 1:
	1. A system for providing acoustic output (Homma:  FIG. 3, device 100, audio 
	a processor (Homma:  FIG. 3, CPU 105, and paragraph [0050].); and 
	a memory coupled to the processor and storing processor-executable instructions that, when executed, configure the processor (Homma:  FIG. 3, nonvolatile memory 115, RAM 110 CPU 105, and paragraph [0050].) to: 
	receive multimedia data associated with a multimedia output stream (Homma:  video content meets the BRI of claimed multimedia data associated with a multimedia output stream, refer to paragraph [0073] which describes “[0073] When taking an example of the first display screen that plays back the subtitle and the audio data of video content such a movie, the audio feature information has a format shown in FIG. 7, for example. The audio feature information may include, for example, a commandID, a time to identify audio feature points, and a separator to dis-tinguish between each of the audio feature points.”.); 
	extract audio data based on the multimedia data (Homma:  audio feature information is extracted from the video content, refer to paragraphs [0073]-[0076] which describes audio feature information stored within the video content.); 
	generate a rhythmic data set including time-series acoustic characteristic data based on the extracted audio data (Homma: tempo is generated from the audio feature information stored within the video content, refer to paragraphs [0039], [0063], [0073], and [0076], tempo meets BRI of claimed rhythmic data, refer to Applicant’s definition of rhythmic in paragraph [0075], [0113], and [0158].); 
	generate a sequence of visual elements based on the time-series acoustic characteristic data and associate the respective visual elements in the sequence of 
	transmit, to a multimedia output device, the sequence of visual elements for visually displaying the acoustic characteristic data concurrently with the multimedia output stream (Homma:  display portion 175 and audio output portion 165 correspond to claimed multimedia output device and animations correspond to claimed sequence of visual elements, FIGs. 1, 2, and 10-12, paragraphs [0078]-[0080], display control portion 170 transmit to respective display portion 175 the animations along with subtitle/caption.).  
	Claim 2:
	2. The system of claim 1, wherein the time-series acoustic characteristic data includes at least one of beat, meter, tempo, syncopation, and polyrhythm data (Homma:  the audio feature information includes pitch, the tempo or the sound strength (intensity) of the audio changes, refer to paragraphs [0039] [0063], even when this claimed list is considered a conjunctive list of claim elements.).  
	Claim 3:
	3. The system of claim 1, wherein visually displaying the acoustic characteristic data concurrently with the multimedia stream includes pulsating, on the multimedia output device, the sequence of visual elements based on the acoustic characteristic data (Homma:  FIG. 2, paragraphs [0044] “At a point in time at which the audio pitch or intensity rises, the size of the leading end portion of the cursor is increased, and then is returned to an original cursor size.”, [0045] “the features of the "audio that is being 
	Claim 4:
	4. The system of claim 1, wherein generating the rhythmic data set includes sampling the extracted data based on a configured time-window (Homma: paragraphs [0063] “the audio feature information is information indicating audio features and may include, for example, information to identify a point at which audio has predetermined features in content.” and [0073] “The audio feature information may include, for example, a commandID, a time to identify audio feature points, and a separator to dis-tinguish between each of the audio feature points.”.).  
	Claim 8:
	8. The system of claim 1, wherein the rhythmic data set includes two or more acoustic characteristic data sets, the two or more acoustic characteristic data sets including beat data associated with at least one of low-frequency range acoustic data, mid-frequency range acoustic data, and high frequency range acoustic data, and 
	Claim 10:
	10. The system of claim 1, wherein the sequence of visual elements includes at least one of a geometric shape, an emoticon, and a screen interface element in combination with closed caption output associated with the multimedia output stream (Homma:  in addition to the subtitle which corresponds to claimed closed caption the animation covers the claimed “includes at least one of a geometric shape, an emoticon, and a screen interface element” even when this claimed list is considered a conjunctive list of claim elements.).  
	Claims 11-14, 17, and 19:
	Claims 11-14, 17, and 19 are method claim versions of system claims 1-4, 8, and 10 and method claims 11-14 and 19 are rejected for similar rationale given for system claims 1-4, 8, and 10.
	Claim 20:
	Claim 20 is a non-transitory computer-readable medium or media claim version of system claim 1 and non-transitory computer-readable medium or media claim 20 is rejected for similar rationale given for system claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al., US Patent Application Publication No. 20150006174, hereinafter Homma, in view of Arn et al., US Patent Application Publication No. 2011/0319160, hereinafter Arn.

Claim 9:
	9. The system of claim 1, wherein the audio data includes a digital data set, and wherein generating the rhythmic data set includes sampling the audio data based on a sample rate and identifying acoustic characteristic data based on digital data pattern recognition (Homma:  generally silent as to this claim as a whole, however, FIG. 3 is highly suggestive of a digital system utilizing digital audio data.  Arn:  describes sampling digital media content, refer to paragraphs [0002], [0007], [0008], [0010], [0014], [0016], [0017], and [0031];  Sampling 911, STFT 912, FIG. 9, paragraph [0090];   Sampling 1111, STFT 1112, FIG. 11, paragraph [0113];  Sampling 1311, STFT 1312, FIG. 13, paragraph [0134];  and Sampling 1511, STFT 1512, FIG. 15, paragraph [0152].). 
	Homma is silent as to “wherein the audio data includes a digital data set, and wherein generating the rhythmic data set includes sampling the audio data based on a sample rate and identifying acoustic characteristic data based on digital data pattern recognition”, however, FIG. 3 is highly suggestive of a digital system utilizing digital audio data.  
	Arn describes the claimed “wherein the audio data includes a digital data set, and wherein generating the rhythmic data set includes sampling the audio data based on a sample rate and identifying acoustic characteristic data based on digital data pattern recognition”.  Refer to paragraphs [0002], [0007], [0008], [0010], [0014], [0016], [0017], and [0031];  Sampling 911, STFT 912, Beat Detection 932, FIG. 9, paragraph [0090];   Sampling 1111, STFT 1112, Beat Detection 1132, FIG. 11, paragraph [0113];  Sampling 1311, STFT 1312, FIG. 13, paragraph [0134];  and Sampling 1511, STFT 1512, Beat 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Arn to modify Homma to generate the tempo, claimed rhythmic data set, stored in memory 115 from and as digital data by sampling the audio data based on a sample rate and identifying acoustic characteristic data based on digital data pattern recognition since the stored tempo, claimed rhythmic data set, stored in memory 115 was previously performed.  The predictable result of performing this at a system whether local or distributed is this would allow greater number of media to be utilized by the system with no need to be preprocessed outside of the system and stored in memory 115.  Thus, two general solutions to providing digital audio data exists 1) integrate with the system or 2) non integrated with the system.  Therefore, applicant has selected from two general solutions.  Refer to:
	M.P.E.P. § 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-10.2019] E. “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success.  
	and to M.P.E.P. § 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019]  III.    RATIONALES TO SUPPORT REJECTIONS UNDER 35 U.S.C. 103.
	Claim 18:
	Claim 18 is a method claim version of system claim 9 and method claim 18 is rejected for similar rationale given for system claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Duan et al., CN 105513583 A, describes a song rhythm displaying method and system. 
Allowable Subject Matter
Claims 5-7, 15, and 16 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 5-7:
	The prior art of record fails to teach of suggest in the context of dependent claim 5 and parent independent claim 1 “wherein the audio data includes an analog signal waveform” and if amended to claim “detecting amplitude peaks based on threshold analysis of the filtered analog signal waveform”.
	Claims 15 and 16:
	The prior art of record fails to teach of suggest in the context of dependent claim 15 and parent independent claim 11 “wherein the audio data includes an analog signal waveform” and if amended to claim “detecting amplitude peaks based on threshold analysis of the filtered analog signal waveform”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFERY A. BRIER
Primary Examiner
Art Unit 2613

/JEFFERY A BRIER/Primary Examiner, Art Unit 2613